Case 2:20-cv-10203-PDB-RSW ECF No. 41, PageID.457 Filed 06/02/21 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

AMBER REINECK HOUSE,
COURTNEY ATSALAKIS, and
FAIR HOUSING CENTER OF
SOUTHEAST & MID MICHIGAN, INC.

                                                      Case No. 2:20-cv-10203
              Plaintiff,                              Hon. Paul D. Borman
v.

CITY OF HOWELL, MICHIGAN,
NICK PROCTOR, individually and in
his official capacity as Mayor of the
City of Howell, Michigan, and
TIM SCHMITT, individually and in his
official capacity as Community Development
Director of the City of Howell, Michigan,

              Defendants.


        STIPULATED ORDER MODIFYING BRIEFING DEADLINES

        This matter having come before the Court upon joint stipulation of the parties,

through their respective counsel, and the Court being otherwise advised in the

premises:

        IT IS ORDERED THAT the briefing deadlines for summary judgment and

motions challenging experts are modified as follows:

      Deadline for Dispositive Motions and Motions Challenging Experts:

        June 16, 2021
Case 2:20-cv-10203-PDB-RSW ECF No. 41, PageID.458 Filed 06/02/21 Page 2 of 3



    Deadline for Responses to Dispositive Motions and Motions Challenging

      Experts: July 14, 2021

    Deadline for Replies to Dispositive Motions and Motions Challenging

      Experts: July 28, 2021

The above-described briefing will comply with the pagination and font size

instructions set forth in Local Rules 7.1(d) and 5.1(a).

SO ORDERED.


Dated: June 2, 2021                            s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge

Stipulated as to form, substance, and for entry:


 DATED: June 1, 2020                          DATED: June 1, 2020

 /s/ Lila Miller                              /s/ Matthew J. Zalewski
 Lila Miller                                  Matthew J. Zalewski (P72207)
 Sara Pratt                                   ROSATI SCHULTZ JOPPICH
 Glenn Schlactus                              & AMTSBUECHLER PC
 RELMAN COLFAX PLLC                           27555 Executive Drive, Suite 250
 1225 19th Street, NW, Suite 600              Farmington Hills, MI 48331-3550
 Washington, DC 20036                         (248) 489-4100
 (202) 728-1888 (phone)                       mzalewski@rsjalaw.com
 (202) 728-0848 (fax)
 lmiller@relmanlaw.com                        Attorneys for Defendants
 spratt@relmanlaw.com
 gschlactus@relmanlaw.com

 Stephen M. Dane
 DANE LAW LLC
 312 Louisiana Ave.


                                          2
Case 2:20-cv-10203-PDB-RSW ECF No. 41, PageID.459 Filed 06/02/21 Page 3 of 3



Perrysburg, OH 43551
(419) 873-1814
sdane@fairhousinglaw.com

Robin B. Wagner
PITT MCGEHEE PALMER & RIVERS
PC
117 West Fourth Street, Suite 200
Royal Oak, Michigan 48067
(248) 398-9800 (phone)
248-268-7996 (fax)
rwagner@pittlawpc.com

Attorneys for Plaintiffs




                                     3
